United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS          February 5, 2004
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 03-60329
                          Summary Calendar


NABIL BENAMOR BELLAGA,

                                    Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A77 107 998
                        --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Nabil Benamor Bellaga, a citizen of Algeria, petitions for

review of an order from the Board of Immigration Appeals (“BIA”)

summarily affirming the immigration judge’s (“IJ”) decision to

deny his application for asylum, withholding of removal, or for

relief under the Convention Against Torture.

     Bellaga argues that the BIA should have reviewed the entire

record de novo to determine that the IJ’s findings and

conclusions were biased and incorrect.   The BIA’s summary

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-60329
                                 -2-

affirmance procedures do not violate due process and nor do they

deprive this court of a basis for judicial review, as the IJ’s

decision is the final agency determination for judicial review.

See Soadjede v. Ashcroft, 324 F.3d 830, 832-33 (5th Cir. 2003).

     Bellaga argues on appeal that he was a victim of past

persecution and that the IJ erred in determining that he was

ineligible for asylum.   He also asserts that the IJ failed to

adjudicate his application for withholding of deportation.

Bellaga did not prove a well-founded fear of prosecution, as he

did not show that a reasonable person in the same circumstances

would fear prosecution if deported.    See Mikhael v. INS, 115 F.3d

299, 304 (5th Cir. 1997).   Moreover, this court will not review

persecution claims that Bellaga first raises in his brief, as he

has not exhausted his administrative remedies as to those claims.

See Wang v. Ashcroft, 260 F.3d 448, 452-53 (5th Cir. 2001); 8

U.S.C. § 1252(d)(1).   Although Bellaga based his application in

part upon his fear of retaliation by the government for his

evasion of the draft and also requested protection under the

Convention Against Torture, he does not raise these issues in his

brief and they are deemed abandoned.    See Rodriguez v. INS, 9

F.3d 408, 414 n.15 (5th Cir. 1993); Yohey v. Collins, 985 F.2d

222, 224-25 (5th Cir. 1993).

     Accordingly, Bellaga’s petition for review is DENIED.
                          No. 03-60329
                               -3-

     Bellaga requests that this court restrain the United States

from deporting him and stay its mandate to allow the BIA to

consider his “marriage case.”   The motion is DENIED.

     PETITION AND MOTION DENIED.